Title: John Adams to the president of Congress, 10 January 1785
From: Adams, John
To: President of Congress


        
          Sir
          Auteuil near Paris January 10. 1785.
        
        I have the Satisfaction, to inform Congress that by Letters from our Bankers, in Amsterdam, I am informed, they have in Hand, near a Million of Gilders, and consequently, that the two Loans I have opened, amounting in the whole to Seven Millions of Guilders are almost full. This is full proof of the amelioration of our Credit, since January 1784, when I was obliged in a very tender State of Convalescence, and an uncommonly rigorous Season, to undergo, the hardships and Dangers of a Voyage and Journey in Packet Boats, Ice boats and Boors waggons, to obtain money, to save Mr: Morris’s Bills from being protested. This is a very fortunate Circumstance for us, at this time, both as it furnishes us the means of treating with the Barbary Powers, if Congress should authorise us to make the necessary Presents, upon which Point we wait their Instructions; and as it will enable Congress to pay the Interest of their Debt to France. Four Letters upon the Subject of this Interest, have been communicated to his colleagues, by Dr: Franklin, one from the Comte de Vergennes, and three from Mr: Grand, and no doubt transmitted to Congress. Dr: Franklin has sounded me, several Times to know if I was willing to pay the Salaries of the Ministers, and Mr: Carmichaels Salary, Mr: Dumas’s Salary, and Coll: Humphreys’s. in short, there is no Money in Europe, at present, but what has been obtained in Holland by my signature, and is supposed, to be under my Inspection: I shall there fore be very soon embarass’d as there will be many Applications to me for Money, and I shall not

dare, to advance it without Orders. I therefore pray for the explicit Instructions of Congress upon this Subject. your Ministers in Europe must not starve on the one hand, and I must not on the other, presume to appropriate Money unappropriated by Congress, without necessity. it it should be the Pleasure, of Congress, that I should draw for necessary Monies, upon the Certificate of their Ministers here, or that they should draw upon my Bankers in Amsterdam this would relieve me from a great Anxiety. at all Events, it is absolutely necessary that Congress should communicate to me their Commands.
        I wish also to know, whether it is the Expectation of Congress, that I should open a new Loan, as one of the old ones is full, and the other very near it. I confess it grieves me, to put my Hand, to an Obligation, as it always brings home to my heart the Reflection, that I am burthening the Industry and labour of my fellow Citizens and Countrymen, with an heavy Load: and when Demands are laid before me, for Millions of Livres for Interest already due, I cannot help wishing that I might never have Occasion to sign another Obligation. it will nevertheless be absolutely necessary as I believe, to borrow somewhat more, but it behoves the People to consider the necessity they are under of exerting themselves in Season, to provide for the Payment of their foreign Debt, and especially to avoid as much as possible the Necessity of increasing it. They will find it very impoverishing to send annually out of their Country such large Sums for the payment of Interest. an enormous Bulk of the Produce of the Country must go to make these Sums, and we shall find the drain very exhausting to our Patience if not to our strength.
        With great Respect &c—
      